Citation Nr: 1808027	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran underwent a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017. A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss. For the following reasons, the Board finds a remand necessary. 

In March 2012, the Veteran received a Compensation and Pension (C&P) examination in which he was diagnosed with bilateral sensorineural hearing loss. At the examination, the examiner was unable to render an opinion as to whether or not the Veteran's bilateral hearing loss was more or less likely related to the Veteran's time in service. Thus, prior to adjudication, an additional examination is necessary, and the examiner is asked to respond to the Veteran's contentions that he has suffered from bilateral hearing loss for, at minimum, the past 25 years.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of his bilateral hearing loss. The examiner is asked to review the claims file and provide the following information:

(a) Is it as least as likely as not (50 percent or greater probability) that the hearing loss was incurred in or is otherwise related to the Veteran's service?

(b) If it is determined that there is another likely etiology for the Veteran's hearing loss, that should be stated.

(c) The examiner is asked to comment upon the Veteran's contention that he has suffered from hearing loss for the past 25 years.

(d) Lastly, the examiner is asked to comment upon the research conducted by Dr. Sharon G. Kujawa finding a medical basis for delayed onset of noise-induced hearing loss. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




